 1
 2
 3                                                                          JS-6
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                           CENTRAL DISTRICT OF CALIFORNIA
10
11    WALTER R.1                                        Case No. 5:19-cv-00394-JC
12                            Plaintiff,
                                                        JUDGMENT
13                      v.
14
      ANDREW SAUL, Commissioner of
15    Social Security Administration,
16
                              Defendant.
17
18
            IT IS HEREBY ADJUDGED that the decision of the Commissioner of
19
     Social Security Administration is reversed and the matter is remanded for further
20
     administrative action consistent with the Memorandum Opinion and Order of
21
     Remand filed concurrently herewith.
22
     DATED: December 18, 2019
23
24
                                           ________________/s/_____________________
25
                                           Honorable Jacqueline Chooljian
26                                         UNITED STATES MAGISTRATE JUDGE
27
28          1
             Plaintiff’s name is partially redacted to protect his privacy in compliance with Federal
     Rule of Civil Procedure 5.2(c)(2)(B) and the recommendation of the Committee on Court
     Administration and Case Management of the Judicial Conference of the United States.
